EXHIBIT 10.1

 

AMENDMENT NO. 2 TO

 

MAC-GRAY CORPORATION

 

2009 STOCK OPTION AND INCENTIVE PLAN

 

The Mac-Gray Corporation 2009 Stock Option and Incentive Plan, as amended, is
hereby amended by deleting Section 3(a) in its entirety and replacing it with
the following:

 

(a)  Stock Issuable.  The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be 4,100,000 shares, subject to
adjustment as provided in this Section 3. For purposes of this limitation, the
shares of Stock underlying any Awards awarded under this Plan or the Company’s
2005 Stock Option and Incentive Plan that are forfeited, canceled or otherwise
terminated (other than by exercise) shall be added back to the shares of Stock
available for issuance under the Plan. Notwithstanding the foregoing, the
following shares shall not be added to the shares authorized for grant under the
Plan: (i) shares tendered or held back upon exercise of an Option or settlement
of an Award to cover the exercise price or tax withholding, and (ii) shares
subject to a Stock Appreciation Right that are not issued in connection with the
stock settlement of the Stock Appreciation Right upon exercise thereof. Subject
to such overall limitations, shares of Stock may be issued up to such maximum
number pursuant to any type or types of Award; provided, however, that Stock
Options or Stock Appreciation Rights with respect to no more than 250,000 shares
of Stock may be granted to any one individual grantee during any one calendar
year period, and no more than 1,500,000 shares of the Stock may be issued in the
form of Incentive Stock Options. The shares available for issuance under the
Plan may be authorized but unissued shares of Stock or shares of Stock
reacquired by the Company.

 

--------------------------------------------------------------------------------